Citation Nr: 1630312	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  09-37 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In May 2011, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In October 2011, the Board remanded the instant matter for additional development.  Thereafter, in a November 2014 decision, the Board, as relevant, denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Partial Remand.  Later that month, the Court granted the motion, and vacated and remanded the November 2014 Board decision to the extent that it denied service connection for an acquired psychiatric disorder, to include PTSD.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to address the bases of the Joint Motion for Partial Remand.   

By way of background, the Board denied service connection for an acquired psychiatric disorder, to include PTSD, in the November 2014 decision based on a determination that, prior to and during the pendency of the claim, the Veteran did not have a current diagnosis of an acquired psychiatric disorder, to include PTSD, other than alcohol dependence.  Furthermore, the Board noted that service connection may not be granted for alcohol dependence on the basis of service incurrence or aggravation as a matter of law.  

In reaching such conclusion, the Board relied upon a November 2011 VA examination in which the examiner opined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Rather, the examiner diagnosed the Veteran with alcohol dependence.  The examiner further stated that, not only does the Veteran not "presently meet criteria for a diagnosis of PTSD," but that the clinical presentation was not consistent with sub-threshold PTSD.  Furthermore, as relevant to the specific criteria for PTSD, the examiner found that the Veteran did not endorse any persistent exaggerated startle response or any persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  Finally, the examiner stated that it was "possible that the Veteran's diagnostic presentation may change in the future depending on stressors and resources."

In contrast to the November 2011 VA examiner's opinion, two private treatment providers, Dr. L'Herisson, Ph.D., and Dr. Edwards, provided a diagnosis of PTSD in July 2008, September 2009, and February 2012 documents.  While the November 2014 Board decision accorded greater probative weight to the November 2011 VA examiner's opinion, the parties to the Joint Motion for Partial Remand found that, given the November 2011 VA examiner's use of the word "presently" and failure to specifically address the prior diagnoses of PTSD, the examination failed to describe the claimed acquired psychiatric disability in sufficient detail such that the Board's evaluation was fully informed.  Therefore, the parties agreed that a new examination, or an addendum opinion, is necessary to clarify the November 2011 opinion as to whether Veteran had a diagnosis of PTSD at any time during the
entire period on appeal, particularly in light of the two private diagnoses of record.  Consequently, based on the foregoing, the Board finds that the Veteran should be afforded a new VA examination so as to determine whether he has a current acquired psychiatric disorder at any point during the appeal period and, if so, the etiology of such disorder.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claim for service connection for an acquired psychiatric disorder, to include PTSD.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be afforded an examination by a VA psychiatrist or psychologist to determine the nature and etiology of his claimed acquired psychiatric disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(A)  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the DSM-IV criteria at any time since June 2007 (the date of receipt of his claim), or close in proximity thereto.  

If the examiner finds that the Veteran has not met the diagnostic criteria for PTSD at any time since June 2007, or close in proximity thereto, he or she should reconcile such a finding with the evidence of record showing that the Veteran was diagnosed with PTSD by his private providers, to include those from Dr. L'Herisson, Ph.D., and Dr. Edwards in July 2008, September 2009, and February 2012.

(B)  The examiner should specifically indicate whether the Veteran meets, or has met, the diagnostic criteria for PTSD any time since June 2007, or close in proximity thereto, and, if so, whether such diagnosis is at least as likely as not the result of an in-service stressor, to include the fear of hostile military activity.

(C)  For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  

The rationale for any opinion offered should be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

